PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/021,400
Filing Date: 28 Jun 2018
Appellant(s): Jobe, Darrell



__________________
DAVID GOREN
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed September 16, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 13, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 5-14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Korustan (US 10059495) in view of Porter (US 1497159). 

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Korustan (US 10059495) as applied to claim 2, and further in view of Fredenhagen (US 1702323).

Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Korustan as applied to claim 1, and further in view of Chung (US 9856608). 

(2) Response to Argument 
The first issue addressed by Appellant is whether the Korustan reference, which discloses a heat-sealed joint, provides a “continuously” coupled floor, inner sidewall, rim, and outer sidewalls. As defined by Appellant’s Specification, the term continuous indicates that the portions are joined “… without discontinuity in material composition; 
Appellant’s definition requires further clarification. It appears that Appellant believes that the term “continuous” means to be exclusively formed in one piece without any joining. In the molded fiber construction claimed by Appellant, the sidewalls and floor are initially formed in one piece and are therefore continuous. In the claimed invention, seamless and continuous molding occurs when a cellulose fiber slurry is heat pressed in a mold to form a hollow pulp tray. In other words, to be seamless and continuous, a product must be seamless and continuous (i.e. integral) from the very beginning of its manufacture. 
Appellant’s definition of “seamlessly and continuous” seeks to exclude the container in Korustan. In Korustan, the floor and sidewalls are formed separately of the same pulp material and then made to be continuous by heat pressing the tray parts together without any gap, adhesive, or disruption in material composition. In Korustan, the pulp tray halves 21 and 22 are joined together by heat-pressing at a mating edge 14. 
Appellant argues that heat pressing results in a compression of material and densification of the pulp fibers. At the pressed junction, this change in density would be a “disruption in the material composition to indicate a seam.” According to Appellant, by compressing the pulp fibers together, a chemical or material change is achieved resulting in a discontinuity in material composition. The heat pressing process detailed 
The Respondent disagrees and notes that both the tray halves 21 and 22 are pulp material. Changing pulp density does not form a new substance or material composition. The pulp material does not change into a new element despite being compressed together. Pulp material forms the entirety of the resultant tray body. As the resulting heat-pressed joint merely bonds and seals two pulp tray halves together, this cannot cause a material discontinuity as defined in Appellant’s Specification. 
Appellant also argues that the presence of a “melted region” at a heat pressed joint is sufficient to indicate a seam. Furthermore, Appellant alleges that heat may somehow ‘oxidize’ carbon containing fibers or alter any hypothetical polymer fibers that may conceivably be present in the pulp trays. Appellant offers no proof that heat-pressing would necessarily cause oxidation, melting, or a change in material composition. Nor can Appellant identify the presence of polymers in the invention of Korustan, which is explicitly directed to consist only of readily recyclable and biodegradable pulp material and starch. 

Appellant believes that bodies of pressed cellulose do not adhere under heated pressing. Appellant proffers the example that two pieces of paper do not stick together simply because you press them together under heat. 
The Respondent respectfully asks Appellant to steam heat the papers. Then press the moistened sheets together with a hot clothes iron. It is the same binding principle that requires cellulose fibers be in a water slurry when heat-pressed to form 

However, heat-pressing is not the only joining method disclosed in Korustan. Korustan also contemplates that components or materials may be structurally continuous.
In other words, the tray halves of Korustan are described to be formed separately of identical biodegradable pulp material and then heat pressed together to become seamless and continuously joined. This is equivalent to an initial, continuous, integral formation.


To manufacture the shipping container, the insulation tray 51 is placed between the inner tray and the outer tray 21. In the example illustrated, the three trays 21, 51, 22, are then heat-pressed together. 

Once removed from the oven, the assembly is then heat pressed to seal the outer tray 21 and inner tray 22 – trapping the now expanded insulation pellets 52 therebetween. (Col. 5 Lines 5-8). 

“Moreover, any components or materials can be formed from a same, structurally continuous piece or separately fabricated and connected.” (Emphasis added) (Col. 5 Lines 16-19).   

Assuming arguendo, that heat pressing tray halves 21 and 22 forms a discontinuous seam by altering the density or material of the pulp as alleged by Appellant, this is without consequence. The explicit teaching of Korustan directly contemplates the joined components may be equally replaced by a structurally continuous integral component. 
The Respondent also notes MPEP 2144.04 V. Section B which discusses how a continuous or integral construction is legally an obvious variation. A prior art multi-component construction that is secured together as a single unit may be made to be integral as a clear matter of engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Finally, Appellant does not offer any evidence or allegations as to how such a seamless and continuous construction provides any unpredictable results 
Therefore, the Respondent submits that the heat-pressed joint in Korustan results in a seamless and continuous connection. Furthermore, as taught directly in Korustan, the separately fabricated and connected components may be equivalently formed by an integral structurally continuous piece (Col. 5 Lines 16-18). Ultimately, the replacement of joined components with an integral, seamless, or continuous single component is, as a matter of law, an obvious variation. Nowhere in the disclosure nor in any of Appellant’s arguments is a continuous and seamless construction described to have non-obvious unexpected benefits or yield unpredictable results over a joined construction. 
Therefore, the heat-pressed joined construction shown in Korustan is seamless and continuous as explicitly shown without a gap or discontinuity in material as discussed by Appellant. Alternatively, varying the joined construction of Korustan to be integral and continuous as claimed by Appellant is an obvious variation based on the direct teaching of Korustan or as a matter of engineering choice.
Appellant does not address the validity of the rejections relying on the combination of Korustan with Porter, Fredenhagen, or Chung. Therefore, the remaining rejections should also be upheld. 


Respectfully submitted,
/GIDEON R WEINERTH/Examiner, Art Unit 3736                                                                                                                                                                                                        
Conferees:
/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736      

/VALENTIN NEACSU/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
                                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.